15-2065(L)
Arch Trading Corp. v. Republic of Ecuador




                             United States Court of Appeals
                                       FOR THE SECOND CIRCUIT 
                                            ______________  
                                                    
                                        August Term, 2015 
                                                      
                      (Argued: January 5, 2016          Decided: October 14, 2016) 
                                                      
                                Docket No. 15‐2065(L), 15‐2106(con) 
                                          ______________  
 
               ARCH TRADING CORP., ARVIN PROPERTIES INC., HEZER HOLDINGS INC., 
                         MADEC LIMITED, OSIS INTERNATIONAL CORP., 
                                              
                                                              Plaintiffs‐Appellants, 
 
                                            –v.–  
                                               
      THE REPUBLIC OF ECUADOR, a sovereign nation, FIDEICOMISO AGD‐CFN NO MÁS 
             IMPUNIDAD, an agency or instrumentality of the Republic of Ecuador,  
            CORPORACIÓN FINANCIERA NACIONAL, an agency or instrumentality of  
                                 the Republic of Ecuador, 
                                               
                                                               Defendants‐Appellees. 
                                      ______________  
B  e  f  o  r  e :     
                         POOLER, HALL, and CARNEY, Circuit Judges. 
                                      ______________  
          
         Five companies sue the Republic of Ecuador and two of its instrumentalities for 
claims arising out of the Ecuadorean government’s alleged seizure of a number of the 
companies’ assets in Ecuador beginning in July 2008.  Invoking the Foreign Sovereign 
Immunities Act (FSIA), the District Court (Crotty, J.) dismissed the action for want of 
subject matter jurisdiction.  We conclude that the plaintiff companies cannot invoke the 
FSIA’s takings exception to sovereign immunity because the instrumentalities are not 
“engaged in a commercial activity in the United States,” see 28 U.S.C. § 1605(a)(3), and 
that the activities of various subsidiaries and separate entities are not imputable to them 
in light of the presumption of legal separateness established in First National City Bank v. 
Banco Para el Comercio Exterior de Cuba, 462 U.S. 611 (1983) (“Bancec”).  Accordingly, we 
AFFIRM the judgment of the District Court. 
                                       ______________ 
                                                              
                             PEDRO J. MARTINEZ‐FRAGA (Suzanne M. Berger, James  
                                    M. Altman, C. Ryan Reetz, on the brief), Bryan Cave 
                                    LLP, New York, NY, and Miami, FL, for Plaintiffs‐
                                    Appellants.  
 
                             ANDREW Z. SCHWARTZ, Foley Hoag LLP, Boston, MA, for 
                                    Defendants‐Appellees.  
                                       ______________ 

SUSAN L. CARNEY, Circuit Judge:     

       We are faced here with a question of subject matter jurisdiction over a dispute 

with a vanishingly thin, if any, connection to the United States.  Plaintiffs‐appellants are 

five entities incorporated in the British Virgin Islands.  They claim that in 2008, an 

agency of the Republic of Ecuador unlawfully seized their “property in Ecuador”― 

primarily, their ownership of over 100 companies located there.  Joint Appendix (“J.A.”) 

at 12.  In 2013, they filed suit in the Southern District of New York seeking over 

$1 billion in damages from defendants‐appellees the Republic of Ecuador (“Ecuador”) 

and two of Ecuador’s instrumentalities―the Corporación Financiera Nacional (“CFN”), 

and Fideicomiso AGD‐CFN No Más Impunidad (the “Trust”).  The District Court 

(Crotty, J.) dismissed the Complaint with prejudice for want of subject matter 

jurisdiction. 

       The Foreign Sovereign Immunities Act (FSIA) establishes a general rule of 

immunity for foreign states “from the jurisdiction of the courts of the United States and 

of the States.”  28 U.S.C. § 1604; see also 28 U.S.C. § 1330.  Only if the action in which the 

foreign state or its agency or instrumentality is named as the defendant falls within one 
                                                 
                                               2 
of the Act’s several exceptions, see 28 U.S.C. § 1605, will jurisdiction lie.  Plaintiffs here 

contend that their action fits within the FSIA’s “takings” or “expropriation” exception, 

set forth in Section 1605(a)(3).  Section 1605(a)(3) provides that a foreign state (including 

its agencies and instrumentalities) is not immune from jurisdiction in any case 

       in  which  rights  in  property  taken  in  violation  of  international  law  are  in 
       issue and [1] that property or any property exchanged for such property is 
       present  in  the  United  States  in  connection  with  a  commercial  activity 
       carried on in the United States by the foreign state; or [2] that property or 
       any  property  exchanged  for  such  property  is  owned  or  operated  by  an 
       agency  or  instrumentality  of  the  foreign  state  and  that  agency  or 
       instrumentality is engaged in a commercial activity in the United States[.]  

28 U.S.C. § 1605(a)(3) (bracketed numbers added).  Both of the two independently 

sufficient prongs of this subsection (here labeled [1] and [2]) are subject to the 

precondition that the dispute concern property “taken in violation of international 

law[.]”  Id.  Once this condition is met, the second prong then authorizes United States 

courts to entertain an action against a foreign state’s agency or instrumentality where 

(a) either the taken property or “any property exchanged for such property” is 

(b) “owned or operated by an agency or instrumentality of the foreign state” and (c) the 

agency or instrumentality “is engaged in a commercial activity in the United States[.]”  

Id.  In this appeal, we focus on the last element of this second prong: the agency or 

instrumentality’s engagement in commercial activity in the United States.  

       Plaintiffs do not contend that either CFN or the Trust is itself engaged in 

commercial activity in the United States.  Rather, they argue primarily that we should 

impute to each the United States activities of several other entities and on that basis 

determine that CFN and the Trust are subject to jurisdiction under prong [2].  But CFN 

and the Trust are entities distinct from the subsidiaries and other Ecuadorean entities to 

which plaintiffs point.  The presumption of legal separateness established by the 


                                                   
                                                 3 
Supreme Court in First National City Bank v. Banco Para el Comercio Exterior de Cuba, 462 

U.S. 611 (1983) (“Bancec”), and respect for international comity compel us to treat these 

legally separate entities as just that, unless plaintiffs can demonstrate that CFN and the 

Trust exercise “significant and repeated control over the [entities’] day‐to‐day 

operations.”  EM Ltd. v. Banco Cent. de la República Argentina, 800 F.3d 78, 91 (2d Cir. 

2015) (“EM”), cert. dismissed, 136 S. Ct. 1731 (2016).  Plaintiffs have failed to clear this 

substantial bar and therefore have not satisfied the requirements of Section 1605(a)(3).  

Accordingly, Ecuador, CFN, and the Trust are protected by sovereign immunity under 

28 U.S.C. § 1604, and we need not consider the alternative bases for dismissal relied on 

by the District Court or presented by defendants.  We therefore AFFIRM the judgment 

of the District Court dismissing plaintiffs’ action for want of jurisdiction.  

                                          BACKGROUND 

       We set out the facts as alleged in the Complaint, amplified by the limited 

jurisdictional materials submitted by the parties.  See Kensington Int’l Ltd. v. Itoua, 505 

F.3d 147, 153 (2d Cir. 2007). 

       Arch Trading Corp., Arvin Properties Inc., Hezer Holdings Inc., Madec Limited, 

and Osis International Corp. (together, “plaintiffs”) are entities “formed under the laws 

of the British Virgin Islands, i.e., outside of Ecuador,” and are “separate and distinct 

juridical entit[ies].”  J.A. at 15, Compl. ¶¶ 14, 15.  Plaintiffs assert that since he assumed 

power in 2007, Ecuadorean President Rafael Correa Delgado has “aggressively 

advanced an agenda of debilitating competing interests and of concentrating power in 

himself and his allies,” and that they have been victims of that agenda.  J.A. at 20, 

Compl. ¶ 41.  Beginning in July 2008, Ecuador’s Agencia de Garantía de Depósitos 

(“AGD”)―at the time “Ecuador’s equivalent to the Federal Deposit Insurance 

Corporation,” J.A. at 17, Compl. ¶ 28―unlawfully seized 133 companies owned by 

plaintiffs (the “Seized Companies”) and failed to provide any compensation to them for 
                                              
                                            4 
the taking.1  No legal recourse was available in Ecuador, plaintiffs assert:  Soon after the 

seizure, Ecuador’s Constituent Assembly issued its “Mandate 13,” which barred 

Ecuador’s judiciary―on penalty of criminal prosecution―from considering any such 

legal challenges. 

       The Seized Companies are now owned and controlled by defendants.  Most of 

the Seized Companies are currently held by the Trust, an instrumentality of Ecuador 

that CFN and AGD established in March 2009.  CFN, another instrumentality of 

Ecuador, is the Trust’s sole trustee.   

       In June 2013, plaintiffs filed the Complaint in the United States District Court for 

the Southern District of New York against Ecuador, CFN, and the Trust, seeking 

compensation for the Seized Companies.  Defendants moved to dismiss on a number of 

grounds, including that the FSIA precluded the District Court’s exercise of jurisdiction.  

With respect to whether the FSIA’s “takings” exception permitted the court’s exercise of 

jurisdiction over them, they argued that it did not.  First, asserting that the ultimate 

owners of the five plaintiff companies are Ecuadorean individuals, they urged that the 

expropriations did not violate international law because they fall within the act of state 

doctrine.  See, e.g., Republic of Austria v. Altmann, 541 U.S. 677, 713 (2004) (Breyer, J., 

concurring) (noting “consensus view that § 1605(a)(3)’s reference to ‘violation of 

international law’ does not cover expropriations of property belonging to a country’s 

own nationals”).  Second, they contended that even if the takings violated international 

law, plaintiffs still failed to satisfy Section 1605(a)(3) because the Seized Companies are 

all “located in” Ecuador (precluding jurisdiction over Ecuador under the first prong of 




1 Although the Complaint alleges that “several hundred companies . . . are the subject matter of 
this lawsuit,” J.A. at 15, Compl. ¶ 16, the list of seized assets that they attached to their 
Complaint in the District Court and refer us to on appeal contains only 133, J.A. at 37‐41. 
                                                  
                                                5 
Section 1605(a)(3)),2 and that plaintiffs do not allege―indeed, cannot plausibly 

allege―that CFN and the Trust engage in any commercial activity in the United States 

(precluding jurisdiction over CFN and the Trust under the second prong of 

Section 1605(a)(3)).   

       To substantiate their position, defendants submitted declarations from high‐

ranking Ecuadorean officials discussing the activities in the United States of CFN and 

the Trust, all pointing toward the conclusion that neither CFN nor the Trust is engaged 

in commercial activity in the United States.  In rebuttal, plaintiffs submitted a 

declaration made by Francisco Rendón Pantaleón (the “Rendón Declaration”).  Rendón 

declares that he has held important managerial positions at CFN and has served in 

other high‐ranking positions in the Ecuadorean government, including as its Minister of 

Economy and Finance.  He further outlines the commercial activities in the United 

States that plaintiffs see as relevant to the application of Section 1605(a)(3).   

       The District Court granted defendants’ motion to dismiss.  It reasoned that, 

although plaintiffs are incorporated in the British Virgin Islands, they should be treated 

as Ecuadorean because their ultimate individual owners―Roberto and William Isaías 

Dassum (the “Isaías brothers”), it found, see infra note 3―are of Ecuadorean nationality.  

Under the act of state doctrine, therefore, the alleged takings of the Seized Companies 

did not violate international law and Section 1605(a)(3) does not apply.  The District 

Court also ruled that plaintiffs failed to demonstrate that either CFN or the Trust is itself 

engaged in a commercial activity in the United States.  This failure independently 




2 Plaintiffs stated at oral argument in the District Court on defendants’ motion to dismiss that 
the Seized Companies are “located in Ecuador.”  J.A. at 575.  Whether they meant that the 
Seized Companies are all creatures of Ecuadorean law, that the Seized Companies have no 
assets located in the United States, or something else, is not apparent, but their “location” in 
Ecuador is undisputed.   
                                                   
                                                 6 
precluded plaintiffs’ reliance on Section 1605(a)(3).  See Arch Trading Corp. v. Republic of 

Ecuador, No. 13‐CV‐4445, 2015 WL 3443906 (S.D.N.Y. May 28, 2015). 

       In the latter regard, the District Court observed that “[p]laintiffs merely outline 

examples of commercial activities that CFN and [the Trust’s] subsidiaries [or other 

distinct legal entities] allegedly engage in,” as opposed to activities of CFN and the 

Trust themselves.  Id. at *4 (emphasis added).  Because “agencies and instrumentalities 

of foreign states are presumed to be separate” from other distinct legal entities, the 

District Court declined to impute the activities of those entities to CFN and the Trust 

absent a showing that CFN and the Trust “exercise day‐to‐day control” over them.  Id.  

After finding that venue in the Southern District of New York was improper under the 

FSIA and also denying plaintiffs’ request for jurisdictional discovery, the District Court 

dismissed the case with prejudice. 3 

3  As we have noted, for purposes of reviewing the instant motion to dismiss for want of 
jurisdiction, we accept the version of the facts laid out in the Complaint as amplified and 
modified by the declarations submitted by both plaintiffs and defendants.  To provide further 
context for the parties’ arguments, however, we observe that defendants―citing court filings in 
a closely related Florida state court case filed by an agency of Ecuador in 2009 (the “Florida 
action”)―paint a vastly diﬀerent picture of the key events.  See Appellees’ Br. at 6‐7; J.A. at 47‐
57 (Compl., Agencia de Garantía de Depósitos v. Dassum, No. 09‐34950CA09 (Fla. 11th Jud. Cir. Ct.) 
(filed Apr. 29, 2009)).  In brief, although defendants agree with plaintiffs that in 2008 an agency 
of Ecuador, AGD, seized assets belonging to private entities, in their telling these assets 
belonged to the Isaías brothers.  The Isaías brothers (they charge) once controlled Filanbanco, 
formerly the largest Ecuadorean Bank.  When Filanbanco became insolvent in or about 1998, 
Ecuadorean financial agencies allegedly pumped hundreds of millions of dollars into 
Filanbanco in a vain attempt to save it.  The Isaías brothers assertedly used this cash infusion to 
enrich themselves personally.  Filanbanco ultimately collapsed and entered liquidation 
proceedings.  AGD then (in 2008) seized Ecuadorean assets owned by the Isaías brothers (the 
Seized Companies) to cover some of AGD’s related losses.  
        Soon after, in 2009, AGD sued the Isaías brothers in Florida state court seeking 
compensation for losses arising from Filanbanco’s failure.  Sixteen companies, including all five 
plaintiffs here, sought to intervene in that action and moved for leave to file a cross‐complaint 
seeking damages for Ecuador’s takings.  In their motion, the putative intervenors asserted at 
several points that they were wholly owned by members of the Isaías family.  J.A. at 244, 245, 
                                                   
                                                 7 
       This appeal followed. 

                                        DISCUSSION 

       On appeal of a dismissal for lack of subject matter jurisdiction under the FSIA, 

“[w]e review the district court’s legal conclusions concerning sovereign immunity de 

novo and its factual findings for clear error.”  Kensington, 505 F.3d at 153.  To invoke the 

protections of the FSIA, the defendant must first present a prima facie case that it is a 

foreign sovereign or related instrumentality.  See Cargill Int’l S.A. v. M/T Pavel Dybenko, 

991 F.2d 1012, 1016 (2d Cir. 1993).  Once a defendant has presented such a prima facie 

case, then a court must determine whether an FSIA‐recognized exception to immunity 

applies.  In making this determination, “the district court can and should consider 

matters outside the pleadings relevant to the issue of jurisdiction.”  Kensington, 505 F.3d 

at 153.  If, as occurred here, a sovereign defendant “challenges the factual basis of the 

plaintiff’s claim [that the sovereign defendants are not immune], the plaintiff has the 

burden of going forward with evidence showing that, under exceptions set forth in the 

FSIA, immunity should not be granted.”  Robinson v. Govʹt of Malaysia, 269 F.3d 133, 141 

(2d Cir. 2001) (footnote and internal quotation marks omitted).  When the plaintiff 

carries that burden of production, a district court must resolve disputed issues of fact, if 

there are any, when deciding the motion to dismiss.  Id.  Although the foreign sovereign 

shoulders the burden of persuasion on the ultimate question of subject matter 

250.  The Florida trial court permitted the companies to intervene, and Ecuador―which by then 
had been substituted as a plaintiﬀ for AGD―moved successfully to dismiss the intervenors’ 
complaint.  Appellees advise that as of September 2015, the Florida action was still pending 
against Roberto and William Isaías individually. 
        The Florida action thus provided the basis for additional arguments made in the District 
Court and on this appeal.  We express no view on their merits or on the merits of the District 
Court’s alternative holding that a court may disregard a corporation’s nation of incorporation 
and instead look to the nationality of its individual owners when determining whether a 
violation of international law has taken place.  We also express no view of the District Court’s 
factual finding that members of the Isaías family own or control plaintiffs. 
                                                 
                                               8 
jurisdiction, id., those suing the sovereign shoulder the burden of rebutting the Bancec 

presumption of legal separateness when that presumption is at issue, Zappia Middle East 

Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 252 (2d Cir. 2000).  

   I.        Applicable law 

        A.      Foreign Sovereign Immunities Act 

        The Supreme Court has described the Foreign Sovereign Immunities Act as “the 

sole basis for obtaining jurisdiction over a foreign state in our courts.” Argentine Republic 

v. Amerada Hess Shipping Corp., 488 U.S. 428, 434 (1989).  Under the FSIA, “a foreign 

sovereign and its instrumentalities are immune from suit in the United States courts 

unless a specific statutorily defined exception applies.”  Zappia, 215 F.3d at 251.  Absent 

such an exception, the immunity conferred by the FSIA strips courts of both subject 

matter and personal jurisdiction over the foreign state.  Cargill, 991 F.2d at 1016; see 

Foreign Sovereign Immunities Act of 1976, Pub. L. No. 94‐583, 90 Stat. 2891 (codified at 

28 U.S.C. §§ 1330; 1332(a)(2)‐1332(a)(4); 1391(f); 1441(d); and 1602‐1611). 

        Plaintiffs do not dispute that Ecuador is a foreign state presumptively entitled to 

sovereign immunity or that, because CFN and the Trust are Ecuador’s instrumentalities 

under the FSIA, they too are presumptively shielded from suit.  The parties further 

appear to agree that the only exception to immunity under the FSIA under which 

jurisdiction could lie in this case is the “takings” or “expropriation” exception 

established in 28 U.S.C. § 1605(a)(3).   

        As previously discussed, Section 1605(a)(3) contains two independent prongs, 

each of which is subject to the precondition that the dispute concern property “taken in 

violation of international law[.]”  Id.  Once the precondition is met, the first prong then 

provides that a foreign state is not immune from jurisdiction in any case in which “[a] 

property or any property exchanged for such property is [b] present in the United States 

[c] in connection with a commercial activity carried on in the United States by the foreign 
                                                  
                                                9 
state[.]”  Id. (emphasis added).  Plaintiffs did not allege in the District Court proceedings 

either that any of their expropriated property is present in the United States, see supra 

note 2, or that this prong of Section 1605(a)(3) applies against Ecuador itself.  They do 

not argue otherwise here.  Accordingly, we consider only whether plaintiffs’ allegations 

support application of the second prong of Section 1605(a)(3) against CFN and the 

Trust. 

          Section 1605(a)(3)’s second prong withdraws immunity when “rights in property 

taken in violation of international law are in issue” and where (a) either the taken 

property or “any property exchanged for such property” is (b) “owned or operated by 

an agency or instrumentality of the foreign state” and (c) “that agency or 

instrumentality is engaged in a commercial activity in the United States[.]”  Id.  The 

second prong thus requires that the foreign sovereign’s agency or instrumentality be 

“engaged in a commercial activity in the United States.”  Section 1603 of Title 28 defines 

both “commercial activity” and “commercial activity carried on in the United States by 

a foreign state,” but not the phrase “engaged in a commercial activity in the United 

States.”  Section 1603(d) provides that a “commercial activity” means “either a regular 

course of commercial conduct or a particular commercial transaction or act.”  28 U.S.C. 

§ 1603(d).  It directs that “[t]he commercial character of an activity shall be determined 

by reference to the nature of the course of conduct or particular transaction or act, 

rather than by reference to its purpose.”  Id.  In contrast, subsection (e) provides that 

“[a] commercial activity carried on in the United States by a foreign state” means 

“commercial activity carried on by such state and having substantial contact with the 

United States.”  Id. § 1603(e) (emphasis supplied).  For present purposes, we assume 

without deciding that satisfying the less demanding definition of “commercial activity” 

stated in subsection (d) suffices to establish that an instrumentality is “engaged in a 

commercial activity in the United States” within the meaning of Section 1605(a)(3).  See 
                                             
                                           10 
Agudas Chasidei Chabad of U.S. v. Russian Fed’n, 528 F.3d 934, 946‐48 (D.C. Cir. 2008) 

(applying Section 1603(d) to second prong of the takings exception). 

         B.      The Bancec presumption 

         In First National City Bank v. Banco Para El Comercio Exterior de Cuba, 462 U.S. 611 

(1983) (“Bancec”), the Supreme Court established the principle that “government 

instrumentalities established as juridical entities distinct and independent from their 

sovereign should normally be treated as such.”  Id. at 626‐27.  Sound justifications 

support this principle, known as the “Bancec presumption”:  As the Court observed, 

“Freely ignoring the separate status of government instrumentalities would result in 

substantial uncertainty” for sovereigns and creditors alike.  Id. at 626.  Further, 

recognizing the legal distinctions between entities drawn by another nation’s laws 

accords “[d]ue respect for the actions taken by foreign sovereigns and for principles of 

comity between nations.”  Id.   

         Accordingly, we have described the Bancec presumption as “strong.”  Zappia, 215 

F.3d at 252.  And, as we have recently observed, “both Bancec and the FSIA legislative 

history caution against too easily overcoming the presumption of separateness.”  EM, 

800 F.3d at 90 (internal quotation marks omitted).  In line with this approach, we will 

find the Bancec presumption to have been overcome only if “(1) the [entity] is so 

extensively controlled by its owner that a relationship of principal and agent is created, 

or (2) the recognition of an [entity’s] separate legal status would work a fraud or 

injustice.”  Kirschenbaum v. 650 Fifth Ave. & Related Props., 830 F.3d 107, 128 (2d Cir. 2016) 

(internal quotation marks omitted). 

   II.        Commercial activity in the United States of CFN and the Trust 

         Defendants concede that, together, CFN and the Trust own or operate at least 80 

of the 133 companies allegedly expropriated from plaintiffs.  Rather, they argue that 

CFN and the Trust are not themselves engaged in commercial activity in the United 
                                           
                                         11 
States, and that the Bancec presumption means that we may not impute the commercial 

activities described in the Rendón Declaration to them. 

       For their part, plaintiffs question whether the Bancec presumption has any 

bearing here at all, observing that in Bancec the Supreme Court examined the 

relationship between a foreign state and an instrumentality of that state, both of which 

are presumptively entitled to sovereign immunity, whereas this case concerns the 

relationships between a foreign state’s instrumentalities and other distinct legal entities 

that may not themselves be entitled to sovereign immunity.  We fail to see why the 

distinction is relevant, however:  Freely ignoring the separate legal status of foreign 

government instrumentalities vis‐à‐vis distinct non‐governmental legal entities would 

create uncertainties closely resembling, if not identical to, those that the Court cited as 

necessitating the Bancec presumption in the first place.  See Dole Food Co. v. Patrickson, 

538 U.S. 468, 475‐76 (2003) (rejecting argument that “as a categorical matter, all 

subsidiaries are deemed to be the same as the parent corporation” because “[t]he text of 

the FSIA gives no indication that Congress intended us to depart from the general rules 

regarding corporate formalities”); Bancec, 462 U.S. at 628 (justifying Bancec presumption 

with legislative history warning that foreign jurisdictions might “disregard the juridical 

divisions between different U.S. corporations” “[i]f U.S. law did not respect the separate 

juridical identities” drawn by foreign law); Zappia, 215 F.3d at 251‐52 (applying Bancec 

presumption to evaluate relationship between a bank and the Emirate of Abu Dhabi). 

       The Bancec presumption may be overcome in these circumstances, too, then, only 

if an entity is “so extensively controlled” that a relationship of principal and agent is 

created, or where respecting separateness “would work fraud or injustice.”  

Kirschenbaum, 830 F.3d at 128.  The latter concern is not raised in this case.  Plaintiffs 

make no allegation, for example, that defendants manipulated the corporate form of the 

relevant governmental instrumentalities and their affiliates with the intention of 
                                            
                                          12 
making it more difficult for plaintiffs to obtain compensation alleged to be due for their 

loss of property.  See EM, 800 F.3d at 95‐96.  As to the former, we have recently clarified 

that the “touchstone inquiry” for the “extensive control” required by Bancec is “whether 

the sovereign state exercises significant and repeated control over the instrumentality’s 

day‐to‐day operations.”  Id. at 91.  Pertinent factors include whether the sovereign 

entity: 

       (1)  uses  the  instrumentality’s  property  as  its  own;  (2)  ignores  the 
       instrumentality’s  separate  status  or  ordinary  corporate  formalities;  (3) 
       deprives  the  instrumentality  of  the  independence  from  close  political 
       control  that  is  generally  enjoyed  by  government  agencies;  (4)  requires 
       the instrumentality to obtain approvals for ordinary business decisions 
       from a political actor; and (5) issues policies or directives that cause the 
       instrumentality to act directly on behalf of the sovereign state. 

Id.  Mindful of these factors, we next consider whether we may attribute to CFN and the 

Trust any of the commercial activities in the United States that plaintiffs have identified.  

We address each sovereign defendant in turn. 

       A.     CFN 

       In support of their position, defendants submitted a sworn declaration by Danilo 

Morales, an employee of CFN for over sixteen years and CFN’s “Attorney of the General 

Manager” as of 2014, when the declaration was made.  Morales avers that “CFN has no 

contracts with U.S. companies or that require performance in the United States; it is not 

licensed to do business in the United States and it does not conduct business there; 

[and] it has no investments or other property” there.  J.A. at 404, ¶ 5. 

       The Rendón Declaration is designed to rebut these assertions.  Rendón avers 

generally that “CFN, since its very inception, actively and affirmatively has engaged in 

business activities in the United States.  A number of the entities [th]at CFN has 

confiscated have a commercial presence in the United States and most [of] these 


                                                
                                              13 
companies have never ceased to conduct business in the United States.”  J.A. at 417, 

¶ 19.  He offers five “emblematic” examples.  J.A. at 418, ¶ 20.  These concern Pacific 

National Bank; Seguros Sucre, S.A.; Rocafuerte Seguros, S.A.; TC TV and Gama TV; and 

Banco del Migrante.  In presenting four of these, however, Rendón follows a similar 

pattern:  He describes the activities in the United States of entities other than CFN, and 

then offers only conclusory averments that CFN exercises some kind of control over 

those entities.4   

        For example, Rendón states that CFN is the sole shareholder of Banco del 

Pacífico S.A. Ecuador (“Banco Pacífico”), which in turn is the sole shareholder of Pacific 

National Bank, located in Florida.  Banco Pacífico has invested over $100 million in 

Pacific National Bank, a United States entity, he asserts.  But because CFN, Banco 

Pacífico, and Pacific National Bank are distinct legal entities, it does not follow that 

“CFN . . . is responsible for USD $100 million of commercial activity in the United 

States,” as Rendón declares.  J.A. at 419, ¶ 26.  Rendón also avers that CFN employees 

are members of Banco Pacífico’s board of directors, and that CFN is “quite active” in 

naming Banco Pacífico’s senior management.  J.A. at 419, ¶ 27.  But Banco Pacífico is an 

entity distinct from Pacific National Bank, and, even as to CFN’s relationship with 

Banco Pacífico, “courts have consistently rejected the argument that the appointment or 

removal of an instrumentality’s officers or directors, standing alone, overcomes the 

Bancec presumption,” EM, 800 F.3d at 92 (footnote omitted), because the exercise of such 

powers is “not synonymous with control over the instrumentality’s day‐to‐day 

operations,” id. at 93.  Especially in light of his asserted access to Banco Pacífico’s 


4 Rendón elsewhere appears to acknowledge the attenuated nature of the relationships.  See J.A. 
at 425, ¶ 47 (averring that CFN “engages in . . . commercial activity” “through” the entities 
discussed in his declaration (emphasis added)).   
 
                                                
                                              14 
operations,5 his failure to cite any specific examples of CFN’s influence over either 

Banco Pacífico or Pacific National Bank undermines his claims.  Rendón’s averments of 

CFN’s involvement thus fall well short of establishing the existence of any “significant 

and repeated control” by CFN over Banco Pacífico’s (or Pacific National Bank’s) 

operations. 

       Rendón also identifies two Ecuadorean insurance companies, Seguros Sucre, 

S.A., and Rocafuerte Seguros, S.A., that allegedly conduct business in the United States.  

Rendón’s averments of CFN’s involvement in the operations of those companies are far 

too threadbare, however, to rebut the Bancec presumption with respect to these 

companies.  Both are legal entities distinct from CFN:  The record reflects that CFN 

owns all of Seguros Sucre’s shares, and the Trust holds all the shares of Rocafuerte 

Seguros.  Rendón avers generally that CFN “actively oversees Seguros Sucre’s 

operations (management) and commercial dealings,” but provides no details in support 

of that claim.  J.A. at 420, ¶ 32.  And Rendón makes no assertions of any CFN 

involvement in Rocafuerte Seguros’s operations whatsoever.  The District Court 

reasonably refused to accept these conclusory allegations as a sufficient basis for 

inferring the necessary level of control.  See Zappia, 215 F.3d at 253 (rejecting challenge to 

the Bancec presumption because “[t]he conclusory allegations in Mr. Zappia’s affidavit 

are not sufficient to create a material issue of fact”). 

       Rendón’s allegations about the relationship between CFN and TC TV and Gama 

TV, two television stations whose shares appear to be held by the Trust,6 and which 


5 Beginning January 2011, for example, Rendón served as “Manager of Deposit Accounts,” a 
position he held until he became the “National Manager of Institutional Relationship” the 
following January.  He further avers that he is a former member of Banco Pacífico’s board of 
directors. 
6 The Rendón Declaration is imprecise on this point:  It states that the Trust is the “single 

shareholder” of Rocafuerte Seguros, J.A. at 421, ¶ 33, and that TC TV and Gama TV “belong to” 
                                                 
                                               15 
purchase programs from United States entities such as Disney, Warner Brothers, and 

others, are no different.  Rendón alleges generally that CFN “oversees” the commercial 

transactions of TC and Gama, and “affirmatively participates in negotiations with U.S. 

entities.”  J.A. at 423, ¶ 39.  But this nonspecific “oversight” of and “participation” in 

contractual negotiations, standing alone, is not enough to permit us to conclude that TC 

and Gama are mere shells for corporate activity more appropriately attributable to CFN.  

See DRC, Inc. v. Republic of Honduras, 71 F. Supp. 3d 201, 216‐17 (D.D.C. 2014) (contract 

between company and sovereign’s instrumentality requiring sovereign to “monitor[] [its 

instrumentality’s] overall compliance” with contract did not demonstrate “the sort of 

managerial control needed to overcome [the instrumentality’s] presumptive 

separateness” (internal quotation marks and alterations omitted)); GSS Grp. Ltd. v. 

Republic of Liberia, 31 F. Supp. 3d 50, 66 (D.D.C. 2014) (“GSS fails to offer any persuasive 

argument as to how the government’s co‐signing the contract and its being kept 

apprised of ‘notices in respect of [its instrumentality]’ demonstrate the sort of extensive 

control necessary to disregard the [instrumentality’s] distinct corporate identity.”), aff’d 

sub nom. GSS Grp. Ltd. v. Nat’l Port Auth. of Liberia, 822 F.3d 598 (D.C. Cir. 2016).  Rendón 

does not declare nor do plaintiffs allege that, for example, TC and Gama lacked the 

capacity to decline CFN’s involvement.  See U.S. Fid. & Guar. Co. v. Braspetro Oil Servs. 

Co., No. 97‐CV‐6124, 1999 WL 307666, at *10 (S.D.N.Y. May 17, 1999) (finding Bancec 

presumption rebutted where sovereign instrumentality “deposited funds in [its indirect 

subsidiary’s] bank account . . . and made millions of dollars of . . . payments from that 

account . . . without seeking approval from [the indirect subsidiary],” and fully 

negotiated a $163 million contract “and simply ‘nominated [the indirect subsidiary]’ to 

serve as the signatory to various transactions related to [the contract]”), conclusions aff’d, 

the Trust, J.A. at 423, ¶ 39.  Lacking any indication otherwise, we interpret these statements to 
mean that the shares of each of these companies are held in trust by the Trust for its beneficiary. 
                                                  
                                                16 
199 F.3d 94, 98 (2d Cir. 1999).  Nor do they allege that the benefits of these agreements 

inured solely to CFN.  See Seijas v. Republic of Argentina, 502 F. App’x 19, 23 (2d Cir. 

2012) (citing as illustrative example of extensive control the fact that instrumentality 

“never exercised its right to collect a percentage on transactions relating to [the 

sovereign’s] oil, but passed on all proceeds to the state”).  And plaintiffs do not allege or 

demonstrate that CFN is involved in TC and Gama’s affairs outside of contractual 

negotiations—e.g., they make no allegations that CFN used TC and Gama’s resources as 

its own or disregarded corporate formalities between them.  See EM, 800 F.3d at 91. 

       Taking a different but equally unsuccessful tack, plaintiffs cite to CFN’s 

Ecuadorean foundational statute to lend support to their argument.  For example, they 

note that CFN is authorized to have overseas offices, but they never claim that CFN 

actually maintains an outpost in the United States.  The enabling statute also requires 

CFN to “administer” the Trust’s assets, plaintiffs observe, e.g., Sp. App’x at 75, but this 

authorization does not demonstrate that CFN in practice exercises the significant, day‐

to‐day control over any United States‐based or ‐involved entities that is required to 

rebut the Bancec presumption.   

       Finally, Rendón asserts that a United States commercial activity can be found in 

the fact that CFN, acting on its own behalf, helped establish “Banco del Migrante,” a 

program allegedly launched to “make available CFN’s financial products to 

Ecuadoreans living in the United States” and which other Ecuadorean entities have 

ostensibly advertised in the United States.  J.A. at 424, ¶¶ 42, 44.  If true, perhaps CFN 

might be said itself to engage in commercial activity in the United States instead of 

through some other entity, and the requirements of U.S.‐based commercial activity in 

the takings exception could be satisfied. 

       But Danilo Morales avers that, although some initial paperwork for such a 

program was completed, the program never came to fruition.  He agrees that CFN 
                                         
                                       17 
provides loans to expatriate Ecuadoreans, but he clarifies that CFN does so only upon 

the citizens’ return to Ecuador.  And the record evidence supports his characterization, 

at the expense of Rendón’s.  Indeed, plaintiffs themselves submitted a number of 

newspaper articles and other printouts of online material that seem to undermine their 

position.  For instance, promotional materials for the program that are included in the 

record describe a “[d]oor for [r]eturning [m]igrants,” J.A. at 466, and a “[w]elcome 

[h]ome [p]rogram,” J.A. at 468, designed for “covering the needs of persons who return 

to the country,” J.A. at 480.  A news article describes a “Migrant Bank Trust Fund . . . 

directed towards helping migrant persons who have returned to Ecuador,” and advises 

that “[a]ll of the [beneficiaries] returned to the country after several years abroad.”  J.A. 

at 478.  Thus, the District Court did not clearly err by rejecting plaintiffs’ assertions 

about the relationship between CFN, Banco del Migrante, and the United States. 

       B.     The Trust and Ecuador  

       On behalf of defendants, Ronald Pérez, CFN’s Deputy National Manager of 

Fiduciary Trust and Securitization, submitted a sworn declaration in which he avers 

that, like CFN, the Trust has no contracts with United States companies or contracts that 

require performance in the United States; is not licensed to do business in the United 

States; and has no investments, bank accounts, or other property in the United States. 

       The Rendón Declaration does not include a separate discussion of the Trust.  

Instead, piggybacking on their arguments as to CFN, plaintiffs appear to urge that the 

Trust is engaged in commercial activity in the United States because the Trust holds 

stock in and—through its trustee, CFN—“controls the management and operation” of 

companies engaged in such activity.  Appellants’ Br. at 54.  Plaintiffs identify only three 

such entities: TC TV, Gama TV, and Rocafuerte Seguros, S.A.  Accepting arguendo 

plaintiffs’ argument that the Trust’s legal status (as distinct from that of the entities 

whose stock it holds) rises or falls with CFN’s parallel status as Trustee, they have not 
                                              
                                            18 
rebutted the Bancec presumption for the same reasons that they have not rebutted it as 

between CFN and those entities, as discussed above. 

       Finally, neither plaintiffs in their brief nor the Rendón Declaration addresses the 

commercial activity of Ecuador itself in the United States or Ecuador’s relationship with 

any of the legally separate entities mentioned above.  One might argue that, were we to 

conclude that the District Court may exercise jurisdiction over CFN or the Trust 

consistent with Section 1605(a)(3), then it follows that the court may exercise 

jurisdiction over Ecuador as well.  Some of our sister Circuits appear to hold this 

general view about the relationship between an instrumentality’s sovereign immunity 

and that of its associated sovereign, while some district courts in our Circuit have 

questioned the reasoning.  Compare, e.g., Cassirer v. Kingdom of Spain, 616 F.3d 1019, 1022, 

1028‐34 (9th Cir. 2010) (en banc) (concluding, without engaging in independent analysis 

of jurisdiction over Spain, that district court could exercise jurisdiction over Spain and 

its instrumentality because the instrumentality owned the expropriated property and 

was engaged in a commercial activity in the United States); Agudas Chasidei Chabad, 528 

F.3d at 948 (concluding, without separate discussion of jurisdiction over Russia, that 

district court had jurisdiction over Russia because two of its instrumentalities held 

expropriated property and were engaged in a commercial activity in the United States), 

with, e.g., Hammerstein v. Fed. Republic of Germany, No. 09‐CV‐443, 2011 WL 9975796, at *5 

(E.D.N.Y. Aug. 1, 2011) (concluding that “the takings exception does not provide 

jurisdiction” over a foreign sovereign when “the property at issue is not in the United 

States”); Freund v. Republic of France, 592 F. Supp. 2d 540, 561 (S.D.N.Y. 2008) 

(articulating, but declining to resolve, the same argument), aff’d sub nom. Freund v. 

Société Nationale des Chemins de Fer Français, 391 F. App’x 939 (2d Cir. 2010).  The FSIA’s 

definition of “foreign state” may also contribute to the confusion by “includ[ing] . . . an 

agency or instrumentality of a foreign state” within its purview.  28 U.S.C. § 1603(a).  We 
                                              
                                            19 
do not reach the issue, however, for even assuming that this interpretation of 

Section 1605(a)(3) is correct, the District Court lacked jurisdiction over CFN and the 

Trust for the reasons discussed above. 

   III.      Denials of jurisdictional discovery and of an evidentiary hearing 

          In a final effort to preserve their suit, plaintiffs contend that at the very least the 

District Court acted too hastily in dismissing the Complaint without either conducting 

an evidentiary hearing or affording them the opportunity to pursue jurisdictional 

discovery.  Discovery, they say, would allow them to reinforce their argument that 

defendants conduct United States‐based activities sufficient to support the exercise of 

jurisdiction over them by United States courts, and an evidentiary hearing would 

permit resolution of disputed issues of relevant fact.  We are not persuaded on either 

count. 

          We review a district court’s denial of jurisdictional discovery for abuse of 

discretion, see Swarna v. Al‐Awadi, 622 F.3d 123, 143‐44 (2d Cir. 2010), always mindful 

that a district court has “wide latitude to determine the scope” of discovery, Frontera 

Resources Azerbaijan Corp. v. State Oil Co. of Azerbaijan Republic, 582 F.3d 393, 401 (2d Cir. 

2009).  A district court’s decision not to hold an evidentiary hearing is similarly 

reviewed for abuse of discretion.  See Zappia, 215 F.3d at 253. 

          Because “sovereign immunity protects a sovereign from the expense, 

intrusiveness, and hassle of litigation, a court must be ‘circumspect’ in allowing 

discovery before the plaintiff has established that the court has jurisdiction over a 

foreign sovereign defendant under the FSIA.”  EM Ltd. v. Republic of Argentina, 695 F.3d 

201, 210 (2d Cir. 2012) (quoting First City, Texas‐Houston, N.A. v. Rafidain Bank, 150 F.3d 

172, 176‐77 (2d Cir. 1998)), affʹd sub nom. Republic of Argentina v. NML Capital, Ltd., 134 S. 

Ct. 2250 (2014).  Accordingly, a district court may deny jurisdictional discovery 

demands made on a foreign sovereign if the party seeking discovery cannot articulate a 
                                           
                                         20 
“reasonable basis” for the court first to assume jurisdiction.  See Filus v. Lot Polish 

Airlines, 907 F.2d 1328, 1332 (2d Cir. 1990); cf. Jazini v. Nissan Motor Co., 148 F.3d 181, 183, 

185 (2d Cir. 1998) (affirming dismissal for lack of jurisdiction “before discovery” 

because plaintiffs’ allegations “lack[ed] the factual specificity” to show that subsidiary 

was a “mere department” of foreign corporate parent). 

       The District Court acted within the permissible bounds of its discretion when it 

concluded that plaintiffs did not present an adequate basis for expecting that they 

would be able to rebut the Bancec presumption with respect to CFN, the Trust, or 

Ecuador.  With respect to CFN, plaintiffs’ averments of sovereign control are largely 

conclusory and were rightly disregarded.  The remaining relevant averments, including 

those concerning CFN’s power to appoint board members or managerial employees of 

some of its subsidiaries, establish only that CFN exercises powers incidental to 

ownership of these separate entities—not that CFN ignores corporate formalities or 

directs the entities’ day‐to‐day operations.  The Bancec presumption is difficult to 

overcome, and plaintiffs do not come close to the mark.  See, e.g., McKesson Corp. v. 

Islamic Republic of Iran, 52 F.3d 346, 351‐52 (D.C. Cir. 1995) (finding Bancec presumption 

rebutted where “[r]outine business decisions, such as declaring and paying dividends 

to shareholders and honoring [the instrumentality’s] contractual commitments, were 

dictated by [the sovereign state]”); Kensington Int’l Ltd. v. Republic of Congo, No. 03‐CV‐

4578, 2007 WL 1032269, at *9‐12 (S.D.N.Y. Mar. 30, 2007) (finding Bancec presumption 

rebutted where: (1) auditors were required to obtain “an official letter from the 

[sovereign’s] Ministry of Finance” to receive access to the instrumentality’s financial 

records;  (2) audits revealed “the absence of any clear demarcation between [the 

sovereign’s] finances and those of [the instrumentality]”; (3) the instrumentality’s 

corporate structure was designed to allow the sovereign to engage in “unnecessarily 

complex transactions and charades for the purpose of confounding its creditors”; and 
                                            
                                          21 
(4) the instrumentality’s business records suggested no commercial activity distinct 

from that performed on behalf of the sovereign).  With respect to Ecuador and the Trust, 

they make no attempt to show that either is engaged in a commercial activity in the 

United States independent of CFN’s alleged commercial activities in the United States.  

Plaintiffs thus effectively group together CFN, Ecuador, and the Trust, in conflict with 

the policies underlying the Bancec presumption. 

       Further, plaintiffs did not specify―and on appeal still have not specified―what 

discovery they might seek.  When sovereign immunity is at issue, discovery is 

warranted “only to verify allegations of specific facts crucial to an immunity 

determination.”  EM Ltd. v. Republic of Argentina, 473 F.3d 463, 486 (2d Cir. 2007) 

(internal quotation marks omitted).  The conclusory nature of the averments contained 

in the Rendón Declaration suggests that plaintiffs do not yet know what they expect to 

find from discovery notwithstanding that their declarant, Rendón, held a managerial 

position at CFN when they prepared and filed the Complaint.  The FSIA protects 

defendants from a fishing expedition that seeks to examine the details of the 

relationships between them and a number of distinct legal entities without any non‐

speculative basis for believing that those details would establish jurisdiction. 

       Plaintiffs maintain that discovery should nonetheless have been allowed because, 

they claim, the Bancec presumption issue was “neither briefed nor argued below” and 

“[t]he district court did not ask any questions at oral argument concerning Bancec.”  

Appellants’ Reply at 27.  But, by our reading, plaintiffs stray from the record in making 

this claim:  Defendants raised the Bancec issue in their motion to dismiss and again in 

their reply.  And the District Court discussed the relevant aspects of the Rendón 

Declaration extensively at oral argument.  Although the District Court may not have 

mentioned the case name “Bancec,” it certainly highlighted the distinction between 

activities of defendants and of the entities alleged to be conducting commercial activity 
                                                
                                              22 
in the United States.  The District Court itself initially prompted counsel for plaintiffs by 

stating that it “underst[ood] the point about the subsidiaries maybe doing business” in 

the United States, and asking, “[W]hat business are [CFN, the Trust, and Ecuador] 

doing themselves?”  J.A. at 577 (emphasis added).   

       Nor did the District Court abuse its discretion by not conducting an evidentiary 

hearing.  See APWU v. Potter, 343 F.3d 619, 627 (2d Cir. 2003) (“Where jurisdictional facts 

are placed in dispute, . . . [a] district court retains considerable latitude in devising the 

procedures it will follow to ferret out the facts pertinent to jurisdiction.” (internal 

quotation marks and alterations omitted)).  Plaintiffs did not request such a hearing, 

and the District Court was not required to convene one sua sponte.  See, e.g., Aoude v. 

Mobil Oil Corp., 892 F.2d 1115, 1120 (1st Cir. 1989) (noting courts of appeals “regularly 

turn a deaf ear to protests that an evidentiary hearing should have been convened but 

was not, where, as here, the protester did not seasonably request such a hearing in the 

lower court”).  And even were we to overlook this gap, the Rendón Declaration’s few 

non‐conclusory averments, were they to be credited, hardly establish an entitlement to a 

hearing.  Although the submitted declarations conflict with respect to the existence and 

nature of a Banco del Migrante program, plaintiffs’ position is undermined by their 

own submissions.  In these circumstances, plaintiffs have no entitlement either to a 

hearing or to the discovery they now demand. 

                                       CONCLUSION 

       In summary, we agree with the District Court that it lacks subject matter 

jurisdiction because plaintiffs have failed to establish the applicability of the takings 

exception to foreign sovereign immunity.  Plaintiffs fail to provide an adequate basis for 

inferring that CFN or the Trust is engaged in commercial activity in the United States 

within the meaning of Section 1605(a)(3).  Although plaintiffs point to the commercial 

activities in the United States of certain entities alleged to be owned by CFN or held in 
                                                 
                                              23 
the Trust, they fail to clear the high bar imposed by the Bancec presumption and 

ensuing case law for imputing those activities to the defendant instrumentalities.  The 

District Court committed no error in so holding, nor in denying plaintiffs an evidentiary 

hearing and jurisdictional discovery. 

       Accordingly, we AFFIRM the judgment of the District Court dismissing the suit 

with prejudice for want of jurisdiction. 




                                              
                                            24